Citation Nr: 0708573	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  06-34 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel





INTRODUCTION

The veteran had active military service from August 1944 to 
June 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Wichita, Kansas.  

In March 2007, a Deputy Vice Chairman at the Board granted 
the veteran's motion to advance the appeal on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2006).  


REMAND

The Board notes that TDIU may be awarded where the schedular 
rating is less than total and when it is determined that the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
38 C.F.R. § 4.16(a) (2006).  Under § 4.16(a) if there is only 
one service-connected disability, it must be rated at 60 
percent or more.  If there are two or more disabilities, at 
least one of those disabilities must be rated at 40 percent 
or more, and the total combined rating must be 70 percent or 
more.  Disabilities resulting from common etiology or a 
single accident, disabilities of one or both of the upper 
extremities or of the lower extremities, disabilities 
affecting a single body system, multiple injuries incurred in 
action, or multiple disabilities incurred as a prisoner of 
war may be considered as one disability in applying the 
provisions of § 4.16(a).  The veteran contends in his VA Form 
9 that his disabilities are of common etiology or single 
accident.

The veteran is service connected for bilateral defective 
hearing, rated as 40 percent disabling; post-traumatic stress 
disorder (PTSD), rated as 30 percent disabling; and tinnitus, 
rated as 10 percent disabling.  The current combined 
evaluation for the veteran's service-connected disabilities 
is 60 percent.  See 38 C.F.R. § 4.25 (2006).  Nevertheless, 
it is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  

A review of the claims file reflects a November 2004 letter 
from a social worker at a Vet Center.  The social worker 
noted that the veteran met the diagnostic criteria for PTSD, 
and the disability impacted the veteran's ability to maintain 
relationships and employability.  A report of April 2005 VA 
PTSD examination reflects the examiner's note that the 
veteran had worked on the family farm with his father since 
childhood.  He reportedly dropped out of the ninth grade 
after his father had become ill and the veteran had been 
needed to help care for his father and do the farm work.  The 
examiner otherwise noted that the veteran had not reported a 
history of any significant impairment in occupational 
functioning, although the veteran was identified as having 
mostly worked alone on his own farm.  

In July 2005, the veteran submitted a VA Form 21-8940 
(Veteran's Application for Increased Compensation Based on 
Unemployability).  The application reflected the veteran's 
report that he had been working as a self-employed farmer for 
the last five years.  The veteran also reported that he had 
completed high school.  

Thereafter, a report of December 2005 VA general examination 
reflects the examiner's note that the veteran had worked for 
the "Bendix Corporation from approximately 1949 to 1960", 
and since that time he had been a full-time farmer involved 
with feeding cattle and farming crops.  The examiner further 
noted that the veteran had been unable to work for 10-15 
years because of diabetes mellitus and weakness of the legs.  
Following a clinical examination, the examiner's impression 
was diabetes mellitus, ischemic cardiomyopathy, obesity, and 
hypertension.  The examiner noted that each of the conditions 
was severe and that the veteran's weakness in his legs would 
prevent him from being employed, particularly in farming.  A 
subsequent report of December 2005 VA PTSD examination 
reflects the examiner's finding that PTSD had not affected 
the veteran's ability to work as a farmer.  

In April 2006, the RO received an additional VA Form 21-8940 
from the veteran.  In that form the veteran reported that he 
had worked as a foreman for Bendick Aviation from 1970 to 
1981.  Additionally, he indicated that he had only completed 
his freshman year of high school.  

The United States Court of Appeals for Veterans Claims 
(Court) has stated that in order for a veteran to prevail on 
a claim for a TDIU, the record must reflect some factor, 
which takes his case outside of the norm.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In 
adjudicating a claim for TDIU, the Board may not reject the 
veteran's claim without producing evidence, as distinguished 
from mere conjecture.  See Friscia v. Brown, 7 Vet. App. 294 
(1995).  In Friscia, the Court stated that VA has a duty to 
supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disability has on his ability to work.  

In this case, as noted above, a weakness in the veteran's 
legs has been identified as precluding him from continued 
employment as a farmer.  The most recent VA psychiatric 
examination in December 2005 reflects that the veteran's 
service-connected PTSD does not affect his ability to farm.  
Such findings, however, still leave unanswered the question 
of whether the veteran is capable of performing the physical 
and mental acts required by employment in light of all 
service-connected disabilities.  See Van Hoose, 4 Vet. App. 
at 363.  Here, there is a lack of affirmative evidence of the 
veteran's employability.  

Under these circumstances, the Board finds that the veteran 
should be afforded VA audiological and psychiatric 
examinations to assess the severity of his service-connected 
disabilities.  Thereafter, the psychiatric examiner should 
conduct a review of the medical evidence, to include those 
audiological findings obtained in conjunction with this 
Remand, and provide a well-reasoned, well-supported medical 
opinion, addressing the question of whether the veteran's 
service-connected PTSD, bilateral hearing loss, and tinnitus 
combine to render him unemployable.  See 38 U.S.C.A. § 
5103A(d); Friscia, supra.  Such opinion should be based, in 
part, upon consideration of the veteran's documented history 
and assertions, to include employment history and education 
and medical evidence associated with the record.  

The Board emphasizes to the veteran that failure to report to 
any scheduled examination, without good cause, will result in 
a denial of his claim.  See 38 C.F.R. § 3.655(b) (2006).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the Act and its implementing 
regulations.  Hence, in addition to the action requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following 
action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The veteran should 
also be invited to submit any pertinent 
evidence in his possession, and explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  After securing any additional 
records, the veteran should be afforded a 
VA audiological examination to evaluate 
the current severity of his bilateral 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner for review.  The evaluation 
should include a controlled speech 
discrimination test (Maryland CNC) as 
well as a puretone audiometry test as 
required by 38 C.F.R. § 4.85(a).  The 
examiner should be asked to describe (in 
terms of slight, moderate, severe, total, 
etc.) the veteran's overall level of 
occupational impairment associated with 
his level of hearing loss and tinnitus.  
The complete rationale for any opinion 
provided should be set forth.  

3.  After audiological testing has been 
completed, the veteran should be afforded 
a psychiatric examination.  The entire 
claims file, to include a complete copy 
of this REMAND and the report of 
audiological examination undertaken, 
above, must be made available to the 
psychiatric examiner designated to 
examine the veteran.  A report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of:  memory loss; depressed mood; 
anxiety; panic attacks; sleep impairment; 
impaired judgment, speech, impulse 
control and/or thought processes; neglect 
of personal hygiene and appearance; 
suicidal ideation; and delusions and/or 
hallucinations.  The examiner should 
render a multi-axial diagnosis, including 
assignment of a Global Assessment of 
Functioning scale score that represents 
the level of impairment due to the 
veteran's service-connected PTSD and 
provide an explanation of what the score 
means.  

In addition, the psychiatrist should 
elicit from the veteran and record for 
evaluation purposes a full work and 
educational history, to include whether 
the veteran continues to work as a farmer 
and whether any identified farming 
operation has been successful.  
Thereafter, the examiner should again 
review the claims file, to include the 
report of VA audiological examination 
undertaken in conjunction with this 
REMAND, and he or she should offer an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that the 
veteran's service-connected PTSD, 
bilateral hearing loss, and tinnitus 
combine to preclude substantially gainful 
employment that is consistent with the 
veteran's education and occupational 
experience.  

All examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

